DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on 12/2/2022 is acknowledged.  
3.	Claims 5, 6, 10 and 11 have been cancelled.
4.	Claims 1-4, 7-9, 12 and 13 are pending in this application.
5.	Claims 1-3, 9, 12 and 13 remain withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 8/10/2022.  
6.	Applicant elected with traverse of Group 2 (claims 4-8) and elected with traverse of albumin as species of polypeptide to be administrated; and SARS-CoV-2 as species of viral infection in the reply filed on 8/10/2022.  The species election of polypeptide to be administrated is further discussed during an interview held with Applicant's representative, Laura M. King, on 8/11/2022.  And Applicant's representative stated on the phone that the elected species of polypeptide to be administrated is a peptide consisting of the amino acid sequence of instant SEQ ID NO: 1 fused to albumin.
Restriction requirement was deemed proper and made FINAL in the previous office action.  Group 2 is drawn to a method for treating infection with severe acute respiratory syndrome coronavirus 1 (SARS-CoV-1), severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2) or a variant thereof, wherein the method comprises administering to a subject in need thereof one or more polypeptides selected from the group consisting of SEQ ID NO: 1 and SEQ ID NO: 2.  A search was conducted on the elected species; and a peptide consisting of the amino acid sequence of instant SEQ ID NO: 1 fused to albumin as the elected species of polypeptide to be administrated appears to be free of prior art.  However, prior art was found for SARS-CoV-2 as the elected species of viral infection.  A search was extended to the genus in claim 4; and prior art was found.  Claims 4, 7 and 8 are examined on the merits in this office action. 

Withdrawn Objections and Rejections
7.	Objection to the Abstract is hereby withdrawn in view of Applicant’s amendment to the Abstract.
8.	Objection to claims 4, 6 and 7 is hereby withdrawn in view of Applicant’s amendment to the claim.
9.	Rejection to claims 4-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is hereby withdrawn in view of Applicant’s amendment to the claim.
10.	Rejection to claims 4, 5, 7 and 8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (scope of enablement) is hereby withdrawn in view of Applicant’s amendment to the claim.
11.	Rejection to claims 4-8 under 35 U.S.C. 102(a)(2) as being anticipated by Batlle et al (US 2021/0371841 A1, with the effective filing date of 2/26/2020) is hereby withdrawn in view of Applicant’s amendment to the claim.
12.	Rejection to claim 4 under 35 U.S.C. 102(a)(1) as being anticipated by Zou et al (Nature Communications, 2014, page 1-7); and as evidenced by Acton et al (US 2005/0147600 A1) is hereby withdrawn in view of Applicant’s amendment to the claim.
13.	Rejection to claims 4, 7 and 8 under 35 U.S.C. 103 as being unpatentable over Zou et al (Nature Communications, 2014, page 1-7) in view of Acton et al (US 2005/0147600 A1), and as evidenced by the Antibody Structure document (enclosed pages 1-5, accessed 8/23/2022, from https://www.bioatla.com/appendix/antibody-structure/), and further in view of Strohl (BioDrugs, 2015, 29, pages 215-239) is hereby withdrawn in view of Applicant’s amendment to the claim.

Maintained/Revised Objections
14.	(Revised due to Applicant’s amendment to the specification) The specification remains objected to for the following minor informality: The specification recites "…the antiviral compound is selected from the group comprising SEQ ID NO:1, SEQ ID NO:2, and SEQ ID NO:3" in paragraph [0009] of the amended specification filed on 12/2/2022.  As stated in MPEP: "A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members." (see MPEP § 2173.05(h) I).  Therefore, Applicant is suggested to amend the term "the group comprising" to "the group consisting of".  
Please note: the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification (see MPEP § 608.01).


Response to Applicant's Arguments
15.	Applicant fails to address all the minor issues in the specification.  Therefore, the objection is deemed proper and is hereby maintained.

Maintained/Revised Rejections
Claim Rejections - 35 U.S.C. § 112 paragraph (d)
16.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

17.	Claim 7 remains rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
18.	(Revised due to Applicant’s amendment to the claim) Claim 7 depends on claim 4; and claim 7 recites “The method of claim 4, wherein the one or more polypeptides selected from the group consisting of SEQ ID NO:1 and SEQ ID NO:2 is further linked to a compound that extends the serum half-life of the one or more polypeptides selected from the group consisting of SEQ ID NO:1 and SEQ ID NO:2".  However, the polypeptide recited in instant claim 4 is selected from the group consisting of instant SEQ ID NOs: 1 and 2.  The polypeptide recited in instant claim 4 needs to be identical to instant SEQ ID NO: 1 or 2; cannot be a polypeptide comprising the amino acid sequence of instant SEQ ID NO: 1 or 2.  Therefore, the scope of polypeptide recited in instant claim 7 is broader than that recited in instant claim 4.  Claim 7 does not further limit the scope of the polypeptide in claim 4; and claim 7 is improper dependent form for failing to further limit the subject matter of claim 4.   

Response to Applicant's Arguments
19.	Applicant argues that "Applicant has amended claim 7 to include the limitation "one or more polypeptides." Withdrawal of the rejection is requested."
20.	Applicant's arguments have been fully considered but have not been found persuasive. 
In response to Applicant's arguments about instant rejection, the Examiner would like to point out that in the instant case, Applicant's amendment to the claim is insufficient to overcome instant rejection.  As stated in Section 18 above, the polypeptide recited in instant claim 4 needs to be identical to instant SEQ ID NO: 1 or 2; cannot be a polypeptide comprising the amino acid sequence of instant SEQ ID NO: 1 or 2.  Therefore, the scope of polypeptide recited in instant claim 7 is broader than that recited in instant claim 4.  Thus, the rejection is deemed proper and is hereby maintained.
Furthermore, Applicant is suggested to amend claim 4 as “…one or more polypeptides comprising the amino acid sequence selected from the group consisting of SEQ ID NO: 1 and SEQ ID NO: 2” to overcome this ground of rejection.

New Rejections
Claim Rejections - 35 U.S.C. § 103
21.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

22.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

23.	Claims 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Langedijk et al (US 2021/0246170 A1, with the effective filing date of 1/31/2020) in view of Tang et al (WO 2021/213520 A1, with the effective filing date of 4/24/2020), and as evidenced by the SEQ ID NO: 2 in WO 2021213520 A1 document (enclosed pages 1-4), and further in view of Strohl (BioDrugs, 2015, 29, pages 215-239, cited and enclosed in the previous office action).
The instant claims 4, 7 and 8 are drawn to a method for treating infection with severe acute respiratory syndrome coronavirus 1 (SARS-CoV-1), severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2) or a variant thereof, wherein the method comprises administering to a subject in need thereof one or more polypeptides selected from the group consisting of SEQ ID NO: 1 and SEQ ID NO: 2.
Langedijk et al, throughout the patent, teach a method of treating SARS-CoV-2 infection in a subject in need thereof, wherein the method comprises administering to the subject an immunogenetic composition comprising a polypeptide/protein having at least 85% sequence identity to an amino acid sequence of any one of SEQ ID NOs: 1-84, for example, Abstract; pages 2-3, paragraphs [0036], [0037], [0043] and [0045]; page 4, paragraph [0046]; and page 5, paragraph [0047].  It reads on SARS-CoV-2 as the elected species of viral infection; and meets the limitation of the patient population recited in instant claim 4.  Langedijk et al further teach SEQ ID NO: 4 is the S1 domain of the 2019-nCoV (synonym of SARS-CoV-2) Spike protein, for example, page 5, paragraph [0054].  Langedijk et al also teach the purified protein preferably is formulated and administered as a sterile solution although it is also possible to utilize lyophilized preparations, for example, pages 27-28, paragraph [0301]. 
The difference between the reference and instant claims 4, 7 and 8 is that the reference does not explicitly teach the polypeptide recited in instant claim 4; and the limitations of instant claims 7 and 8.
However, Tang et al teach a SARS-CoV-2 Spike protein S1 subunit His tagged protein sequence of SEQ ID NO: 2, for example, page 4, Table 1.  And as evidenced by the SEQ ID NO: 2 in WO 2021213520 A1 document, the SARS-CoV-2 Spike protein S1 subunit His tagged protein sequence of SEQ ID NO: 2 in Tang et al is identical to the polypeptide of instant SEQ ID NO: 2; and is a polypeptide/protein comprising the amino acid sequence of SEQ ID NO: 4 in Langedijk et al.  Therefore, in view of the combined teachings of Langedijk et al and Tang et al, it would have been obvious to one of ordinary skilled in the art to develop a method of treating SARS-CoV-2 infection in a subject in need thereof, wherein the method comprises administering to the subject an immunogenetic composition comprising a SARS-CoV-2 Spike protein S1 subunit His tagged protein sequence of SEQ ID NO: 2 in Tang et al (identical to the polypeptide of instant SEQ ID NO: 2).  The method developed from the combined teachings of Langedijk et al and Tang et al is a simple substitution of one known element for another to obtain predictable results (see MPEP § 2143).
Furthermore, Strohl, throughout the literature, teaches fusion protein comprising the Fc portion of an antibody or albumin as an approach to make biobetter drugs with more desirable pharmacokinetic profiles, for example, page 215, Abstract; page 218, Table 2; and Sections "4.1 FcRn and its Effect on the Pharmacokinetics of IgG Fc-Based and Albumin-Based Fusion Proteins" and "4.3 Albumin Fusion".    
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Langedijk et al, Tang et al and Strohl to develop a method of treating SARS-CoV-2 infection in a subject in need thereof, wherein the method comprises administering to the subject an immunogenetic composition comprising the polypeptide of instant SEQ ID NO: 2 or a fusion protein comprising the polypeptide of instant SEQ ID NO: 2 linked to the Fc portion of an antibody or albumin.
One of ordinary skilled in the art would have been motivated to combine the teachings of Langedijk et al, Tang et al and Strohl to develop a method of treating SARS-CoV-2 infection in a subject in need thereof, wherein the method comprises administering to the subject an immunogenetic composition comprising the polypeptide of instant SEQ ID NO: 2 or a fusion protein comprising the polypeptide of instant SEQ ID NO: 2 linked to the Fc portion of an antibody or albumin, because Tang et al teach a SARS-CoV-2 Spike protein S1 subunit His tagged protein sequence of SEQ ID NO: 2 (identical to the polypeptide of instant SEQ ID NO: 2; and is a polypeptide/protein comprising the amino acid sequence of SEQ ID NO: 4 in Langedijk et al).  Therefore, in view of the combined teachings of Langedijk et al and Tang et al, it would have been obvious to one of ordinary skilled in the art to develop a method of treating SARS-CoV-2 infection in a subject in need thereof, wherein the method comprises administering to the subject an immunogenetic composition comprising a SARS-CoV-2 Spike protein S1 subunit His tagged protein sequence of SEQ ID NO: 2 in Tang et al (identical to the polypeptide of instant SEQ ID NO: 2).  The method developed from the combined teachings of Langedijk et al and Tang et al is a simple substitution of one known element for another to obtain predictable results (see MPEP § 2143).  And, Strohl teaches fusion protein comprising the Fc portion of an antibody or albumin as an approach to make biobetter drugs with more desirable pharmacokinetic profiles.
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Langedijk et al, Tang et al and Strohl to develop a method of treating SARS-CoV-2 infection in a subject in need thereof, wherein the method comprises administering to the subject an immunogenetic composition comprising the polypeptide of instant SEQ ID NO: 2 or a fusion protein comprising the polypeptide of instant SEQ ID NO: 2 linked to the Fc portion of an antibody or albumin.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/LI N KOMATSU/Primary Examiner, Art Unit 1658